              Case 2:20-cv-01066-BJR Document 25 Filed 12/29/20 Page 1 of 4




 1                                                    THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 7
     JERRY LEE COLLINS,                                   Case No. 2:20-cv-01066-BJR
 8

 9                                      Plaintiff(s),
                                                          THIRD STIPULATION AND ORDER
10          vs.                                           REGARDING BRIEFING
                                                          SCHEDULE AND HEARING DATE
11   ETHICON, INC et al.,
                                                          DISMISS AND INITIAL CASE
12                                    Defendant(s).       DEADLINES

13

14

15

16

17

18

19

20

21

22

23

24

25   STIPULATION AND ORDER RE BRIEFING
     SCHEDULE AND HEARING DATE FOR
                                                                                    LAW OFFICES
     (Case No. 2:20-cv-01066-BJR)                                               CALFO EAKES LLP
                                                                         1301 SECOND AVENUE, SUITE 2800
                                                                         SEATTLE, WASHINGTON 98101-3808
                                                                        TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:20-cv-01066-BJR Document 25 Filed 12/29/20 Page 2 of 4




 1          The parties in the above-captioned action, through their undersigned counsel, hereby

 2   STIPULATED AND AGREE as follows:

 3          1.

 4   (Dkt. No. 13).

 5          2.        Parties agreed to two prior stipulations regarding the briefing schedule and noting

 6   date, which were granted on October 8, 2020 (Dkt. No. 15) and November 13, 2020 (Dkt. No. 20).

 7                                                 December 28, 2020

 8   January 11, 2021.

 9          3.        The parties have continued to engage in settlement discussions. The parties have

10   conferred and agreed that additional time is warranted to facilitate those discussions before the

11   opposition and reply briefing regarding the Motion to Dismiss and the initial case deadlines.

12

13                                                                                                          Monday,

14   February 1, 2021                              be filed on or before Monday, February 22, 2021; and

15   the Motion shall be re-noted for Friday, February 26, 2021.

16          4.        The parties also seek a corresponding extension of the initial case deadlines, as laid

17   out below, to further facilitate settlement discussions.

18    Subject                             Current Deadline                 Proposed Deadline

19    26(f) Conference                    January 18, 2021                 March 5, 2021
      Initial Disclosures                 January 25, 2021                 March 12, 2021
20
      Joint Status Report                 February 1, 2021                 March 19, 2021
21

22
                                                                                         LAW OFFICES
      STIPULATION AND ORDER RE                                                       CALFO EAKES LLP
23                         . TO DISMISS                                       1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
      AND INITIAL CASE DEADLINES                                             TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 2:20-cv-01066-BJR) - 1
24
              Case 2:20-cv-01066-BJR Document 25 Filed 12/29/20 Page 3 of 4




 1         SO STIPULATED.

 2         DATED this 28th day of December, 2020.

 3
                                                CALFO EAKES LLP
 4                                              By /s Patty A. Eakes
                                                Patricia A. Eakes, WSBA# 18888
 5                                              Angelo J. Calfo, WSBA# 27079
                                                Damon C. Elder, WSBA# 46754
 6                                              Lindsey E. Mundt, WSBA# 49394
                                                1301 Second Avenue, Suite 2800
 7                                              Seattle, WA 98101
                                                Phone: (206) 407-2200
 8                                              Fax: (206) 407-2224
                                                Email: pattye@calfoeakes.com
 9                                                      angeloc@calfoeakes.com
                                                        damonc@calfoeakes.com
10                                                      lindseym@calfoeakes.com

11                                                  BUTLER SNOW, LLP

12                                                  By /s Anita Modak-Truran
                                                     Anita Modak-Truran (pro hac vice)
13                                                   Pamela L. Ferrell (pro hac vice)
                                                     150 3rd Avenue, Suite 1600
14                                                   Nashville, TN 37201
                                                     Phone: (615) 651-6751
15                                                   Email: Anita.Modak-Truran@butlersnow.com
                                                            Pamela.Ferrell@butlersnow.com
16
                                                    Attorneys for Defendants
17
                                                    CORRIE YACKULIC LAW FIRM, PLLC
18                                                  By:     /s/ Corrie J. Yackulic
                                                    Corrie Johnson Yackulic, WSBA #16063
19                                                  110 Prefontaine Place South, Suite 304
                                                    Seattle, WA 98104
20                                                  Phone: (206) 787-1915
                                                    Fax: (206) 299-9725
21                                                  Email: corrie@cjylaw.com

22
                                                                                 LAW OFFICES
     STIPULATION AND ORDER RE                                                CALFO EAKES LLP
23                        . TO DISMISS                                1301 SECOND AVENUE, SUITE 2800
                                                                      SEATTLE, WASHINGTON 98101-3808
     AND INITIAL CASE DEADLINES                                      TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 2:20-cv-01066-BJR) - 2
24
              Case 2:20-cv-01066-BJR Document 25 Filed 12/29/20 Page 4 of 4




 1                                            ORDER

 2   IT IS SO ORDERED.

 3
           DATED this 29th day of December, 2020.
 4

 5
                                         ________________________________________
 6                                       THE HONORABLE BARBARA J. ROTHSTEIN

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
                                                                              LAW OFFICES
     STIPULATION AND ORDER RE                                             CALFO EAKES LLP
23                        . TO DISMISS                             1301 SECOND AVENUE, SUITE 2800
                                                                   SEATTLE, WASHINGTON 98101-3808
     AND INITIAL CASE DEADLINES                                   TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 2:20-cv-01066-BJR) - 3
24
